DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 and claim 15 of prior U.S. Patent No. 10,851,333. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: YOST et al. (US 2015/0375453) and VELLINGER et al. (US 7,198,940) constitute the closest prior art of record.
YOST and VELLINGER were used to read on the claimed biomanufacturing system capable of maturing living tissue in a reduced gravity environment from one or more bioinks comprising: a bioprinter; a cell culturing device; one or more bioinks; and an environment of reduced gravity surrounding said bioprinter and said cell culturing device (see pages 4-5 of the 12/27/2019 Office action in parent application US Application No. 15/882, 039), and the claimed additive manufacturing apparatus comprising a reduced gravity environment; a bioprinter positioned in said reduced gravity environment, wherein said bioprinter has one or more print heads in relation to at least one print stage; and one or more bioinks in fluid communication with said one or more print heads, wherein said one or more bioinks have a viscosity range of about 1 to 10,000,000 centipose (see page 7 of the 12/27/2019 Office action in parent application US Application No. 15/882, 039). Though, YOST and VELLINGER, failed to teach every limitation of the cell culturing devices. 
Consequently, given the discussion above, it is the Examiners assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed biomanufacturing system or additive manufacturing apparatus meeting every limitation of claim 1 and claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743